Daniels, J.
The appellant, as an honorably discharged Union sailor, applied to the -respondents for an appointment as janitor and engineer of a public school building in the city of New York. They refused to make the appointment, but selected and appointed anotiier persdn for the position. In his application for the writ he stated that he was an honorably discharged sailor from the naval service of the United States, as an assistant engineer, and that he was qualified to perform all the duties of a mechanical engineer having charge of stationary engines, and the duties of the position of janitor of public school buildings in the city of New York. The respondents, by way of answer to the application, stated that it was considered by them that he did not possess the business capacity or experience necessary to the discharge of the duties of the position involved. This was practically a denial of the statements made by him concerning his business capacity and experience. It was, it is true, an informal denial of the facts upon which the application for the writ was made to depend, but at the same time it did take issue with an essential averment made by him, and required to be established in his favor by section 1, c. 464, of the Laws of 1887, to entitle him to the appointment. In these proceedings a strictly formal and technical issue has not been exacted by the practice. People v. Board, 46 Hun, 296. For such a statement, or statements, though informally made, as by fair construction of the language creates a denial, will successfully meet the application in the first instance for the peremptory writ. In this class of cases the application, to be successful, must establish the fact mentioned in the act, that the applicant possesses the business capacity necessary to discharge the duties of the position involved. If that is denied on the part of the officers proceeded against, the fact must be proven and maintained the same as it is required to be for the successful maintenance of such a proceeding in all classes of cases. The trustees were not bound to accept and act upon the unsupported statement of the applicant, himself, but they may require, where they do not deem that to be sufficient, further proof from reliable sources, maintaining the case of the applicant. That further proof was not furnished in this instance, for the written reóommendations of the persons named in the affidavit do not appear to have attested the business capacity of the applicant, as that is required to be supported in legal proceedings. What should have been done was the production of some verified statement from them to this effect. As the application was made, it depended wholly upon tfie affidavit of the applicant. That was not accepted by the trustees as such proof of his business capacity or experience, and for that, as well as other reasons assigned by them, which were probably inapplicable to the proceedings, they denied his application. It cannot therefore be held that the order which was made was not legally supported, and it should be affirmed, but without costs. All concur.